DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heusler (US 3,585,741) in view of Brodersen (US 1,927,818).

With respect to claim 1, Heusler discloses a tool bit for use with a blade assembly of a grading machine, the tool bit comprising:
an at least partially cylindrical shank portion (including 4 and the "shank") defining a longitudinal axis, a free end and a perimeter, at least one anti-rotation feature (including 5) on the perimeter extending to the free end and a cross-hole (9) defining a cross-hole axis along which the cross-hole extends through the shank portion; and

wherein the working portion includes a rear region, a front working region defining a width with a midpoint, a first side region and a second side region (see Fig. 1), and the cross-hole axis passes through the width of the front working region when projected onto a plane perpendicular to the longitudinal axis (see Figs. 1-4).

Heusler does not explicitly disclose the working portion forming at least a partially polygonal perimeter and the first side region and the second side region defining an angle of extension measured in a plane perpendicular to the longitudinal axis. Brodersen teaches a tool bit comprising:
a shank portion (including 11) defining a longitudinal axis; and
a working portion (including 15) extending downwardly axially from the shank portion;
wherein the working portion includes a rear region (lower region as seen in Fig. 3), a front working region (upper region as seen in Fig. 3; including 17) defining a width with a midpoint (through 17 and center 19 as seen in Fig. 3), a first side region and a second side region (respective sides shown in Fig. 3), forming at least a partially polygonal perimeter (see Fig. 3), and the first side region and the second side region define an angle of extension measured in a plane perpendicular to the longitudinal axis, such that the angle of extension forms a wider front working region (between lateral 19s or 21s) than rear region (at lower 19 or 23).
Heusler and Brodersen are analogous because they both disclose tool bits for earth working. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Heusler with the working portion geometry means as taught by Brodersen in order to prolong the working life of the tool bit. (See Brodersen, p. 1, lines 44-57.)

With respect to claim 2, Heusler discloses the shank portion including a cylindrical configuration defining a circumferential direction and a radial direction and the rear region at least partially forms a right angle with the radial direction in a plane perpendicular to the longitudinal axis, the cross-hole (9) having a cylindrical configuration defining a cylindrical axis passing perpendicularly through the longitudinal axis of the shank portion, and the cross-hole axis passes through the midpoint of the width of the front working region when projected onto a plane perpendicular to the longitudinal axis (see Figs. 1-4).
Further, Brodersen teaches the at least partially polygonal perimeter (having several straight sides) of the tool bit including two oblique side edges (see Fig. 3). Also, see Figure A in the 'Response to Arguments' below. Additionally, it is noted that the previously cited prior art of Pogue (US 2,062,232) explicitly teaches a tool bit (including 8) having a cross-section which is a trapezoid and having a wider font working region than rear region (see figures).

With respect to claims 3-5, Brodersen teaches the front working region including a first angled surface and a second angled surface forming a first included angle with 

With respect to claim 6, Heusler discloses the first side region or second side region including a first drafted side surface (see Fig. 1) configured capable of improving penetration of the tool bit in use, and Brodersen teaches the first side region or second side region including a first drafted side surface (see Fig. 2) configured capable of improving penetration of the tool bit in use, but neither explicitly discloses the front working region including an arcuate surface defining a radius of curvature in a plane perpendicular to the longitudinal axis ranging from 50 mm to 65 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

With respect to claim 7, Heusler shows the working portion being conical (see Fig. 1), such that the rear region, the first side region, the second side region, and the front region all form draft angles with the longitudinal axis, measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 30 degrees (see Fig. 1). Additionally, Brodersen teaches the rear region forming a first draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees (see Figs. 1, 4, 7), the first side region forming a second draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees (see Fig. 2), the second side region forming a third draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees (see Fig. 2), and the front working region forming a fourth draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 30 degrees (see Figs. 1, 4, 7).

With respect to claim 8, Brodersen teaches the angle of extension ranging from 0 to 50 degrees (see Fig. 3).


Response to Arguments
Applicant's arguments filed 11/15 with respect to the claims have been fully considered but they are not persuasive.

Applicant argues: "The Applicant notes that Heusler and Brodersen fail to show at least some of the claim limitations of claim 1. For example, neither reference teaches a wider front working region and a narrower rear region... No evidence in the Figures or specification of Heusler that there is an angle of extension making the front wider than the back as shown for example in FIG. 21 of the present application... In Brodersen, either the front working region lacks angled working surfaces such as shown in FIG. 4, or the rear region is wider than the front working region as shown in FIG. 7. Also, the working portion is not at least partially polygonal (as required by claim 1), but is arrow shaped with no oblique side edges (as required by claim 2)." (See Remarks of 11/15/2021, labeled pp. 8-9.)
Applicant's arguments are unpersuasive because the figures are not read into the claims, and the claim language regarding "regions" which "define" angles is sufficiently broad such that the claimed features of the working portion are taught by Brodersen. As shown in the annotated figure of Brodersen below (Figure A), the front working region is wider than the rear region, there is an angle of extension (γ) making the front wider than the back, and the side edges are oblique. Additionally, it is at least partially polygonal as it has several straight edges, particularly in the front working region labeled.


    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale

Figure A. Annotated Figure 3 of Brodersen (US 1,927,818).


In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation given was "to prolong the working life of the tool bit," as set forth in the Non-Final Rejection of 9/30/2021 and the rejection above. (See Brodersen, p. 1, lines 44-57.) Further, modifying Heusler with working portion geometry as taught by Brodersen would not change the basic principle of digging and excavating under which Heusler was designed to operate because Brodersen teaches a similar tooth for digging and excavating.

Regarding claim 3-5, Applicant's argument and request (see Remarks of 11/15/2021, labeled pp. 10-11) is not germane to the rejection of the claims 3-5 because their obviousness was not based on optimization of a variable.

Applicant's argument regarding "convex quadrilaterals" (see Remarks of 11/15/2021, labeled p. 11) is persuasive. However, "a trapezoidal shape" is no longer claimed.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/12/18/21